Citation Nr: 0904170	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture of left distal tibia and fibula, rated 
as 20 percent disabling prior to June 1, 2007 and 0 percent 
disabling thereafter, to include the propriety of a reduction 
to 0 percent effective June 1, 2007.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to September 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The issue of entitlement to an increased rating for residuals 
of fracture of left distal tibia and fibula is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO assigned a 20 
percent rating for the Veteran's residuals of fracture of 
left distal tibia and fibula, effective April 30, 2002.

2.  The Veteran filed a claim for an increased rating for his 
service-connected residuals of fracture of left distal tibia 
and fibula in July 2006.

3.  Following a September 2006 VA compensation and pension 
(C&P) examination, the RO proposed to reduce the rating for 
service-connected residuals of fracture of left distal tibia 
and fibula from 20 percent to 0 percent in an October 2006 
rating decision, and notified the Veteran by a letter dated 
October 31, 2006 of the proposed reduction and the reason for 
the proposed reduction, and that he had a right to a hearing 
and 60 days within which to submit evidence.

4.  In a March 2007 rating decision the RO reduced the 
evaluation of the Veteran's residuals of fracture of left 
distal tibia and fibula from 20 percent to 0 percent, 
effective June 1, 2007.

5.  The Veteran had a 20 percent rating in effect for his 
residuals of fracture of left distal tibia and fibula 
disability for more than five years at the time as of the 
June 1, 2007 effective date of the reduction.

6.  The preponderance of the evidence before the RO in March 
2007 did not demonstrate that improvement of the Veteran's 
residuals of fracture of left distal tibia and fibula had 
taken place.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's residuals of 
fracture of left distal tibia and fibula from 20 to 0 percent 
was not warranted and the requirements for restoration have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 
4.13, 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1).

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The Veteran was 
given the required notice of the proposed reduction, and the 
record reveals that the Veteran received the notice.  He was 
given the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344 (a) (2008).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

In the instant case, a 20 percent rating for residuals of 
fracture of left distal tibia and fibula was in effect from 
April 30, 2002, to June 1, 2007.  Since that period is more 
than five years, the provisions of 38 C.F.R. § 3.344 (a) and 
(b) regarding stabilization of disability ratings apply.  38 
C.F.R. § 3.344 (2008).

History and Analysis

In September 2002, the RO granted service connection for 
residuals of fracture of left distal tibia and fibula, and 
assigned a 20 percent evaluation effective from April 30, 
2002.  In July 2006, the Veteran filed a claim for an 
increased rating for his residuals of fracture of left distal 
tibia and fibula.  

An October 2006 rating decision proposed reducing the 
Veteran's residuals of fracture of left distal tibia and 
fibula to a noncompensable level.  In October 2006 the RO 
sent a letter to the Veteran proposing to reduce the 
Veteran's residuals of fracture of left distal tibia and 
fibula from 20 percent to 0 percent, effective June 1, 2007 
and notified the Veteran that he could submit evidence to 
show that the reduction should not be made.  He was told that 
he had 60 days to submit such evidence.  The letter also 
offered the Veteran the opportunity to attend a hearing.

By rating decision dated March 2, 2007, the RO effectuated 
the proposed reduction, and assigned a 0 percent rating for 
the Veteran's residuals of fracture of left distal tibia and 
fibula, effective from June 1, 2007.  The Veteran was 
notified by a letter dated March 12, 2007; he appealed the 
RO's decision.  

The Veteran was afforded a September 2002 VA examination 
before his grant of service connection.  The examiner noted 
that the Veteran reported that discomfort with his left leg 
often flares with cold weather and causes him great pain in 
his left ankle.  The leg had pain and fatigues very quickly 
as walks; this causes him to limp.  Upon physical examination 
no open lesions, macerations or erythema was found.  There 
was positive edema to the left ankle.  Ankle dorsiflexion on 
the left was 8 degrees, bent 12 degrees, with plantar flexion 
of 30 degrees.  Pain was elicited in range of motion of 
dorsiflexion on the left and there was pain was located at 
the Achilles tendon area.  Resting calcaneal stance revealed 
3 degrees of eversion bilaterally and it was difficult for 
the Veteran to do a heel lift on the left.  The Veteran had 
an apropulsive gait, with positive early heel lift.  He had a 
compensated gait for the left foot and it compensated on the 
right.  X-rays revealed sclerosis of the bone denoting 
arthritic changes and deformity noted to the fibula as a 
result of his healing ankle fracture.  The diagnosis was 
difficulty ambulating with his left ankle, positive pain upon 
end range of motion, positive equinus.  An addendum to the 
examination report specifically described that radiographs 
revealed a well healed fracture of the distal 1/3 of the left 
fibula with angulation deformity and that there were 
arthritic changes involving the left ankle joint.  The 
examiners also opined that the Veteran's ankle pain was 
related to his fractured leg.

A VA examination was conducted in September 2006.  The 
examiner noted at the outset that no old records were 
available for review.  During the examination the Veteran 
reported he had been retired for two years and his complaints 
chiefly involved his back.  He had considerable back pain 
every day, relieved only partially by rest.  The Veteran did 
not describe specific pain on the lateral side of his left 
leg, but did note aching pain in the posterior aspect of both 
legs equally.  Upon physical examination it was noted that 
the Veteran stood with lordotic posture but without lateral 
tilt.  He walked without a limp.  Range of motion in the left 
ankle was dorsiflexion from 0 to 15 degrees, plantar flexion 
from 0 to 35 degrees, inversion from 0 to 30 degrees and 
eversion from 0 to 25 degrees.  There was no pain with 
movement about the left ankle.  There was no specific 
tenderness noted about the left leg.  X-rays of the left leg 
showed evidence of an old healed fracture of the left tibia 
in anatomical alignment.  There was also an old healed 
fracture of the shaft of the fibula at the junction of the 
middle and distal thirds with minimal residual angulation.  
The diagnosis was fracture, left fibula, healed; fracture, 
left tibia, healed (by history) and lumbar spondlyosis (by 
history).  The examiner commented that there was no increase 
in symptoms as a result of repeated activity during the 
examination.  The examiner noted that the Veteran's major 
problem was his back and that the fractures of his left leg 
have healed solidly and actually cause him no difficulty. 

VA treatment records from September 2006 to November 2008 
show that the Veteran has been seen for complaints of left 
leg pain, but these records are without sufficient detail to 
rate off of.  The Veteran has also been treated for multiple 
non-service connected disabilities including degenerative 
joint disease of the lumbar spine, neck pain, diabetes 
mellitus and left hip degenerative joint disease.  

During his September 2008 VA examination, the Veteran 
reported he was having trouble with his left leg, and had 
pain and leg fatigue.  The symptoms of the pain reported were 
weakness and stiffness.  No swelling, redness, drainage or 
locking was present.  He was taking pain medication to treat 
his symptoms.  The Veteran reported flare-ups mainly at 
night.  Initially his pain gets better with walking, but then 
he gets more pain.  Upon physical examination the Veteran 
displayed no objective evidence of deformity, angulation, 
false motion or shortening.  There was no malunion, nonunion 
or false joint.  There was tenderness of the calf muscles.  
In gait the Veteran stands and leans towards the left.  The 
Veteran indicated his right hip hurts him a lot so he leans 
to the left.  No ankylosis was present and there were no 
joint abnormalities.  The Veteran displayed full range of 
motion in the ankle and knee.  More than three repititions 
were done and they were normal.  The examiner's diagnosis was 
left fibula fracture.  The examiner indicated the Veteran had 
difficulty ambulating with his left ankle and positive pain 
on his calf muscle.  The examiner opined that the pain at the 
Veteran's ankle is related to the residuals of fracture of 
left distal tibia and fibula.  

Concerning the propriety of the reduction of a 20 percent 
rating for the Veteran's residuals of fracture of left distal 
tibia and fibula, if there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to determination of this issue, the benefit of 
the doubt in resolving the issue is to be given to the 
Veteran.  38 U.S.C.A. § 5107(a) (West 2002); Brown v. Brown, 
5 Vet. App. 413, 421 (1993).  In other words, the reduction 
in the Veteran's disability rating would have to have been 
supported by a preponderance of the evidence.  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-21.

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate. See Tucker v. 
Derwinski, 2 Vet. App. 201 (1992); see also 38 C.F.R. §§ 4.1, 
4.2 (2008).  The Court of Appeals for Veterans Claims (Court) 
in Tucker noted that the failure to review the record 
rendered the examination inadequate because the disability 
was not viewed in relation to its history, citing 38 C.F.R. 
§ 4.1.  The Court further indicated that if a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent on the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

In the present case, the Board finds no evidence that the 
examiner who evaluated the Veteran in September 2006 had the 
opportunity to examine the entire claims file, to include the 
Veteran's medical history and all available records.  In 
fact, the September 2006 examiner noted that no old records 
were available for review.  The cited medical history appears 
to be based solely on the Veteran's recitation of his 
treatment history and the examiner did not have the benefit 
of the medical records showing the history and progression of 
injury, to include the September 2002 VA examination report.  
This September 2002 examination report indicated that not 
only did the Veteran's residuals of fracture of left distal 
tibia and fibula display angulation deformity but also 
sclerosis of the bone indicating that there were arthritic 
changes involving the left ankle joint.  Thus, the September 
2006 examiner was unable to determine if the Veteran's 
service-connected residuals of fracture of left distal tibia 
and fibula had in fact improved permanently, without access 
to this report to review the state of the disability in 
September 2002.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
38 C.F.R. §§ 3.344(a).  Because the September 2006 
examination failed to take into account the Veteran's full 
prior medical history, it was inadequate under 38 C.F.R. §§ 
3.344(a), 4.1 and 4.2 for reduction purposes, and the RO's 
action must be overturned.

In light of the inadequacy of the September 2006 examination 
report for purposes of reducing the Veteran's disability 
rating, the benefit of the doubt must be given to the 
Veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction from 20 
percent to 0 percent for the Veteran's service-connected 
residuals of fracture of left distal tibia and fibula for the 
reasons discussed above.  Accordingly, since the evidence is 
at least in equipoise, the benefit of the doubt doctrine is 
applicable and the Veteran prevails.  The 20 percent 
evaluation assigned for residuals of fracture of left distal 
tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 is restored, effective from June 1, 2007.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for the issue of the propriety of the rating reduction 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991).



ORDER

Restoration of a 20 percent rating for service-connected 
residuals of fracture of left distal tibia and fibula is 
granted from June 1, 2007, subject to the governing 
regulations pertaining to the payment of money benefits.


REMAND

The Board now turns to the Veteran's claim for an increased 
rating for his service-connected residuals of fracture of 
left distal tibia and fibula, which was subsumed by the 
reduction rating decision.  The Court of Appeals for Veterans 
Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two. See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the both the September 2006 and 
September 2008 examination reports are inadequate for 
deciding the claim.  The September 2006 examination report is 
inadequate for the reasons stated above.  The September 2008 
VA examiner noted that there was an x-ray in 2006 that showed 
the old left distal fibula and angulation deformity.  No new 
x-ray was provided and it is not clear that the examiner 
reviewed the actual x-ray or just the September 2006 
examination report.  The September 2008 examiner noted that 
the Veteran was being seen for a service-connection 
examination, rather than an increased rating examination 
(evidenced by a lack of certain detail regarding range of 
motion testing and whether pain was present on testing).  The 
Board also notes that the diagnosis provided by the September 
2008 examiner is almost nearly the same as the September 2002 
examiner.  In addition, while the Veteran was noted to have a 
full range of motion, there was no indication of whether any 
painful motion was present.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2008).  

Given the inconsistency in the VA examination reports, as 
well as some indication of angulation deformity (malunion) 
and sclerosis of the bone denoting arthritic changes in the 
various VA examination reports, the Board finds that a 
contemporaneous and thorough VA examination(s) should be 
conducted to determine the current severity of the Veteran's 
service-connected left radius fracture.  In particular, the 
examiner should take new x-rays and provide a clear and 
thorough analysis of the Veteran's disability as it relates 
to nonunion, malunion, arthritis and functional impairment, 
to include complete range of motion testing.  Such 
examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to determine the 
current nature and severity of the 
Veteran's service-connected residuals of 
fracture of left distal tibia and fibula.  
The examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  X-ray testing 
should be conducted, as well as any other 
appropriate testing, including detailed 
range of motion testing.  The examination 
report should specifically include a 
discussion of whether there is nonunion or 
malunion present and whether there are any 
arthritic indications or diagnoses.  The 
claims file must be made available for the 
examiner to review, and the examination 
report must indicate that this was 
accomplished.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case should specifically address whether 
an additional, separate, compensable 
disability evaluation should be assigned 
under diagnostic codes for arthritis.  
Then afford the Veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


